DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/25/22 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,272,524 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims having a broader scope recite similar steps as that of the referenced U.S. Patent No. 11,272,524.  The mapping of claim 1 of the instant application and the referenced U.S. Patent is shown as below. 

Claim No. 
Instant Application
Claim No.
U.S. Patent No. 11,272,524
1
A reception apparatus comprising:
1
A reception apparatus comprising: 

a receiving circuit which, in operation, receives a frame from a transmission apparatus over a primary channel, the frame including a first type of schedule element and a second type of schedule element, the first type of schedule element corresponding to one or more allocations over the primary channel and the second type of schedule element corresponding to one or more channel allocations over a plurality of channels;

a receiving circuit which, in operation, receives a MAC frame from a transmission apparatus over a primary channel, the MAC frame including a first type of schedule element and a second type of schedule element, the first type of schedule element corresponding to channel allocation(s) over the primary channel and the second type of schedule element corresponding to channel 
allocations over a plurality of channels; 

and a signal processing circuit which, in operation, determines the one or more channel allocations over the plurality of channels, by using both the first type of schedule element and the second type of schedule element or by using the second type of schedule element.

and a signal processing circuit which, in operation, determines the channel 
allocations over the plurality of channels, by using at least the second type of schedule element included in the MAC frame,



wherein for a channel allocation 
where the plurality of channels 
includes the primary channel, the first type of schedule element includes an Allocation field containing allocation time information;



and the second type of schedule element includes a Channel Allocation field containing supplemental allocation information to the Allocation field in the first type of schedule element, 



the second type of schedule element includes a Channel Allocation field containing complete allocation information regarding the another 
channel allocation over the plurality of channels.


Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,757,723. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims having a broader scope recite complimentary steps as that of the referenced U.S. Patent No. 10,757,723.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-7, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (U.S. Patent Application Publication No. 2019/0110285).

Regarding Claim 1, Huang et al. discloses A reception apparatus (terminal device (FIG. 17)) comprising: a receiving circuit (transceiver (FIG. 17)) which, in operation, receives a frame from a transmission apparatus over a primary channel (Huang et al. discloses that a wireless access point (AP) uses a beacon frame or an announcement frame to send the channel allocation information and/or the channel extension type information (par [0010]); when a value of an extension present field is 0, it indicates that the AP allocates one channel to the terminal device, and the channel and a channel used for transmitting a current extended schedule element are a same channel (par [0105])), the frame including a first type of schedule element and a second type of schedule element (Huang et al. discloses that a wireless access point uses a beacon frame or an announcement frame to send the channel allocation information and/or the channel extension type information (par [0010]); when the wireless AP allocates multiple channels to a terminal device transmission, the AP sends an existing extended schedule element referred to as a first extended schedule element to the terminal device (par [0110]); the wireless AP further sends a new extended schedule element referred to as a second extended schedule element (par [0111]); the terminal device that performs multi-channel extension transmission needs to first obtain primary allocation information by using an allocation field in the existing extended schedule element, then obtain supplementary allocation information by using an allocation field in the new extended schedule element (par [0112])), the first type of schedule element corresponding to one or more allocations over the primary channel (Huang et al. discloses that not all terminal devices having a multi-channel extension transmission capability are allocated multiple channels for data transmission, and that if the wireless AP allocates only one channel to a terminal device, the terminal device needs to obtain only the allocation information in the existing extended schedule element (par [0113]); when a value of the extension present field in the existing extended schedule element is 0, it indicates that a wireless AP allocates one channel to the terminal device, and the channel and a channel used for transmitting a current extended schedule element are a same channel (par [0105])) and the second type of schedule element corresponding to one or more channel allocations over a plurality of channels (Huang et al. discloses that when a value of the extension present field is 1, it indicates that a wireless AP allocates multiple channels to the terminal device for transmission or the AP allocates one channel to the terminal device, but the channel and a channel used for transmitting a current extended schedule element are different channels (par [0105])); and a signal processing circuit (processor (FIG. 17)) which, in operation, determines the one or more channel allocations over the plurality of channels, by using both the first type of schedule element and the second type of schedule element or by using the second type of schedule element (Huang et al. discloses that an extension present field is introduced to the existing extended schedule element, and is used to indicate whether a terminal device needs to further detect a new extended schedule element to obtain supplementary allocation information (par [0105]); the terminal device that performs multi-channel extension transmission needs to first obtain primary allocation information by using an allocation field in the existing extended schedule element, then obtain supplementary allocation information by using an allocation field in the new extended schedule element (par [0112]); when a value of the field is 1, it indicates that the AP allocates multiple channels to the terminal device for transmission or the AP allocates one channel to the terminal device different from the channel used for transmitting a current extended schedule element (par [0105][0112])).  

Regarding Claim 6, Huang et al. discloses The reception apparatus according to Claim 1, and further, Huang et al. discloses wherein the frame is either a DMG (Directional Multi-Gigabit) Beacon frame or an Announce frame (Huang et al. discloses that AP uses a beacon frame or an announcement frame to send the channel allocation information and/or the channel extension type information (par [0010][0091])).  

Regarding Claims 7 and 12, Claims 7 and 12 are directed to method claims and they do not teach or further define over the limitations recited in claims 1 and 6.   Therefore, claims 7 and 12 are also rejected for similar reasons set forth in claims 1 and 6.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. Patent Application Publication No. 2019/0110285) and further in view of Park et al. (U.S. Patent Application Publication No. 2018/0255537).

Regarding Claim 2, Huang et al. teaches The reception apparatus according to Claim 1, and further, Huang et al. teaches wherein for a channel allocation where the plurality of channels includes the primary channel (Huang et al. teaches that when the AP allocates channel CH1 and CH2 to the terminal device, where the CH1 is a primary channel (par [0116]); multiple channel allocations include CH1 (par [0099]; FIGS. 11, 12)), the first type of schedule element includes an Allocation field containing allocation time information (Huang et al. teaches that an extended schedule element defined in an IEEE 802.11ad system is sued to send channel allocation information (par [0091]); the extended schedule element includes n allocation fields, and that a resource allocation 1 field is used to indicate a first section of resources allocated to the terminal device (par [0091]; FIG. 4a)[NOTE: resource indicates timing information]); and the second type of schedule element includes a Channel Allocation field containing supplemental allocation information to the Allocation field in the first type of schedule element (Huang et al. teaches that a new extended schedule element is sent to the terminal device (par [0111]); the second extended schedule element carries channel allocation information (par [0111]); the terminal device that performs multi-channel extension transmission needs to first obtain primary allocation information by using an allocation field in the existing schedule element then obtain supplementary allocation information by using an allocation field in the new extended schedule element (par [0112])), 
However, Huang et al. does not explicitly teach and wherein for another channel allocation where the plurality of channels does not include the primary channel, the second type of schedule element includes a Channel Allocation field containing complete allocation information regarding the another channel allocation over the plurality of channels.  Park et al. teaches such limitations. 
	Park et al. is directed to operation method in wireless LAN system and apparatus therefor.  More specifically, Park et al. teaches and wherein for another channel allocation where the plurality of channels does not include the primary channel (Park et al. teaches that if the at least one channel except the primary channel is allocated to STAs like Allocation #2 of FIG. 10 and Allocation #2 to #4, #6, and #8 of FIG. 11, the STAs are unable to use the primary channel of the system, CH1 (par [0090]; FIGS. 10, 11)), the second type of schedule element includes a Channel Allocation field containing complete allocation information regarding the another channel allocation over the plurality of channels (Park et al. teaches that AP transmits, to each STA, information indicating the separate channel that can be used as the primary channel by the STAs during the period in which the at least one channel except the primary channel of the system, CH1 is allocated to the STAs (par [0090]); one of the at least one channel is designated as the separate channel, which can be used as the primary channel during the period in which the at least one channel is allocated (par [0090]); the alternative primary channel can be informed as follows using 2-bit information among reserved bits included in the extended schedule element (par [0110]); the 11ay STA can receive information on the primary channel and information on secondary channels through the DMG operation element and EDMG operation element (par [0125]; FIG. 14)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Huang et al. so that the second type of schedule element includes a Channel allocation field containing complete allocation information regarding the another channel allocation over the plurality of channels for another channel allocation where the plurality of channels does not include the primary channel, as taught by Park et al.  The modification would have allowed the system to support a multi-channel operation by designating a channel capable of being used by the STA as a primary channel (see Park et al., par [0021]). 

Regarding Claim 5, Huang et al. teaches The reception apparatus according to Claim 1, and further, Huang et al. teaches wherein the first type of schedule element is an Extended Schedule element that complies with an IEEE 802.11ad standard (Huang et al. teaches that the AP uses an extended schedule element field included in a beacon frame or an announce frame periodically sent in an IEEE 802.11ad system (par [0091])), and the second type of schedule element is an EDMG (Enhanced Directional Multi-Gigabit) Extended Schedule element that complies with an IEEE 802.11ay standard (Huang et al. teaches that the allocation type field is re-defined (Table 4); 000 and 100 are values defined in the IEEE 802.11ad used by a terminal device that is compatible with the IEEE 802.11ad, and are used by a terminal device in the IEEE 802.11ay (par [0094]); after detecting a value of the allocation field is 000 or 100, the terminal device in the IEEE 802.11ad interprets the last four bits as reserved bits, whereas the terminal device in the IEEE 802.11ay combines the last two bits in the allocation type field and the four bits in the reserved field to form a 6-bit field that is used to indicate the channel allocation information (par [0094])).  
	Although Huang et al. teaches that the extended schedule element that complies with an IEEE 802.11ay, Huang et al. does not explicitly teach and the second type of schedule element is an EDMG (Enhanced Directional Multi-Gigabit) Extended Schedule element that complies with an IEEE 802.11ay standard.  Park et al. teaches such a limitation. 
	Park et al. is directed to operation method in wireless LAN system and apparatus therefor.  More specifically, Park et al. teaches that the 11ay STA can receive information on the primary channel and information secondary channels through the DMG operation element and EDMG operation element (par [0125]), indicating that extended schedule element that complies with an IEEE 802.11ay standard is EDMG extended schedule element.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Huang et al. so that the second type of schedule element is an EDMG extended schedule element that complies with an IEEE 802.11ay standard, as taught by Park et al.  The modification would have allowed the system to support a multi-channel operation by designating a channel capable of being used by the STA as a primary channel (see Park et al., par [0021]). 

Regarding Claims 8 and 11, Claims 8 and 11 are directed to method claims and they do not teach or further define over the limitations recited in claims 2 and 5.   Therefore, claims 8 and 11 are also rejected for similar reasons set forth in claims 2 and 5.

Allowable Subject Matter
Claims 3-4 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414